EXHIBIT 10.3

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of April 27, 2005, between Sunstone Hotel Investors, Inc., a Maryland
corporation (the “Company”) and BIP REIT Private Limited, a Singapore
corporation (together with its successors and assigns, the “Investor”).

 

WHEREAS, the Company and the Investor have entered into a Stock Purchase
Agreement, dated as of April 27, 2005, pursuant to which the Investor agreed to
purchase common stock of the Company (the “Stock Purchase Agreement”); and

 

WHEREAS, the Company desires to provide the Investor with certain registration
rights with respect to the common stock purchased pursuant to the Stock Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
respective meanings:

 

“Affiliate”: with regard to a Person, a Person that controls, is controlled by,
or is under common control with, such original Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Closing Price”: the reported last sale price of the Company’s common stock on
the New York Stock Exchange Composite Tape.

 

“Commission”: the Securities and Exchange Commission or any other applicable
Federal agency at the time administering the Securities Act.

 

“Company”: as defined in the preamble, and shall include, where the context
requires any Person into which the Company is merged or with which the Company
is consolidated.

 

“Demand Registration”: an effective registration pursuant to a request made by
the Investor pursuant to Section 2.1; provided, however, that a registration
shall not count as a Demand Registration unless the Investor is able to register
at least 85% of the Shares requested to be included in such registration.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Overhang Risk”: a substantial risk that the sale of some or all of the Shares
sought to be sold will substantially reduce the proceeds or price per Share to
be derived from the sale.

 



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, company (including a limited
liability company), trust or unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Resale Rules”: as defined in Section 3.3.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Shares”: the shares of common stock of the Company purchased by the Investor
pursuant to the Stock Purchase Agreement, and any other securities that
subsequently may be issued or issuable by the Company as a result of a stock
split or dividend or other similar transaction involving the Shares and any
securities into which the Shares may thereafter be changed or exchanged as a
result of the reincorporation of the Company or merger, consolidation,
recapitalization or other similar transaction.

 

“Shelf Registration”: an effective registration under Rule 415 of the Securities
Act pursuant to Section 2.3.

 

“Violation”: as defined in Section 3.2(a).

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration. During the period from and after the later of: (i) the
date that is 30 days after the Closing Date under the Stock Purchase Agreement
or (ii) the expiration of any lockup or standstill agreement to which the
Company is a party as a result of any offering of the Company’s equity
securities (Common Stock, preferred stock or securities convertible into such
stock) used to finance the CTF Acquisition (as defined in the Stock Purchase
Agreement) (provided that, notwithstanding the foregoing, this clause (ii) shall
not prohibit the Purchaser from exercising its rights under this section 2.1 on
or after October 1, 2005) and until October 26, 2005 (and for such additional
period during which the Company fails to file or maintain a Shelf Registration
pursuant to Section 2.3), the Investor may request the Company to file a
registration statement to register the resale of the Investor’s Shares pursuant
to an underwritten offering. The Investor shall be entitled to one Demand
Registration. The Company’s obligations in this Section 2.1 are subject to
Section 2.4.

 

2.2 Option to Acquire. In the event that the Company has received a request for
a Demand Registration pursuant to Section 2.1, the Company shall have the
option, for a period of 30 days from the date of the request, to acquire all of
the Shares sought to be included in the Demand Registration at a per share price
equal to the average Closing Price of the Shares during the 20-day period ending
5 days prior to receipt of the request. The Investor shall have the absolute
right to withdraw its request for a Demand Registration at any time prior to the
later of (i) 10 days after the date of the request and (ii) the receipt by it of
the exercise by the Company of its option, in which case the option relating to
such request shall terminate. In the event that the Company elects not to
purchase all of the Shares covered by the request, the Company shall proceed
with the registration of the Shares pursuant to this Article 2. Payment for the
shares and delivery of the certificates shall occur at the offices of the
Company on the third business day after the exercise of the option.

 

2



--------------------------------------------------------------------------------

2.3 Shelf Registration. Promptly after October 26, 2005, but in no event later
than 30 days thereafter, the Company shall file a registration statement to
register the resale of the Investor’s Shares pursuant to Rule 415 under the
Securities Act. Following the effectiveness of the registration statement, the
Investor shall be entitled, upon at least 30 days’ (in the case of an
underwritten offering) or 2 business days’ (in all other cases) prior written
notice to the Company, to sell such number of Shares as are then registered
pursuant to such registration statement. The Investor shall also give the
Company prompt written notice of the consummation of such sale. The Investor
shall not have the right to cause the Company to register its Shares under this
Section 2.3 after April 25, 2006 if the number of Shares requested to be so
registered may be sold pursuant to the Resale Rules. The Company’s obligation to
maintain the effectiveness of such registration statement shall terminate at
such time as the Investor’s Shares are freely tradeable pursuant to the Resale
Rules. The Company’s obligations in this Section 2.3 are subject to Section 2.4.

 

2.4 Company’s Ability to Postpone. The Company shall have the right to postpone
the filing or effectiveness of a registration statement under Section 2.1 and
2.3 and each proposed sale of Shares by the Investor under an effective
registration statement, for a reasonable period of time (not exceeding 90 days)
(the “Blackout Period”) if the Company furnishes the Investor with a certificate
signed by the Chief Executive Officer of the Company stating that the Company’s
board of directors (not including directors affiliated with the Investor, if
any), in its good faith judgment, has determined that effecting the registration
or sale at such time would adversely affect a material financing, acquisition,
disposition of assets or stock, merger or other comparable transaction or would
require the Company to make public disclosure of information the public
disclosure of which would have a material adverse effect upon the Company;
provided, however, that notwithstanding anything herein to the contrary, the
Company shall only be entitled to exercise its rights under this Section 2.4 on
two occasions during any 12-month period; provided further, however, that during
any such Blackout Period, the Company shall also delay the filing or
effectiveness of any registration statement with respect to any securities of
the Company or any other stockholders of the Company.

 

2.5 Registration Procedures. If and whenever the Company is required by any of
the provisions of this Article 2 to effect the registration of any of the Shares
under the Securities Act, the Company shall use its best efforts to effect the
registration and the sale of such Shares in accordance with the intended method
of disposition thereof, and pursuant thereto the Company shall as expeditiously
as possible:

 

(a) prepare and, in the case of a Demand Registration, no later than 45 days
after a request for a Demand Registration, file with the Commission a
registration statement with respect to such Shares and use its reasonable
efforts to cause such registration statement to become effective and remain
effective for as long as shall be necessary to complete the distribution of the
Shares so registered; provided, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the Investor copies of all such documents proposed to
be filed, to the extent specifically requested by such counsel, including
documents that are to be incorporated by reference into the registration
statement, amendment or supplement, which documents shall be subject to the
review and reasonable comment of such counsel;

 

3



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all Shares covered by such registration statement whenever the Investor shall
desire to sell or otherwise dispose of the same;

 

(c) furnish to the Investor such numbers of copies of the registration
statement, each amendment or supplement thereto, a summary prospectus or other
prospectus, including a preliminary prospectus or any amendment or supplement to
any prospectus, in conformity with the requirements of the Securities Act, and
such other documents, as the Investor may reasonably request, in order to
facilitate the public sale or other disposition of the Shares covered by such
registration statement;

 

(d) use its reasonable efforts to register and qualify the Shares covered by
such registration statement under such other securities or blue sky laws of such
jurisdictions as the Investor shall reasonably request, and do any and all other
acts and things reasonably requested by the Investor to assist it to consummate
the public sale or other disposition in such jurisdictions of the Shares owned
by the Investor, except that the Company shall not for any such purpose be
required to qualify to do business as a foreign corporation in any jurisdiction
wherein it is not so qualified or to file therein any general consent to service
of process;

 

(e) otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, beginning with the first fiscal quarter beginning after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act;

 

(f) use its reasonable efforts to list such Shares on any securities exchange or
interdealer quotation system on which the shares of common stock of the Company
are then listed, if the listing or quotation of such Shares is then permitted
under the rules of such exchange or interdealer quotation system;

 

(g) if the Investor intends to dispose of its Shares through an underwritten
public offering, enter into and perform its obligations under an underwriting
agreement, in customary and usual form, with the managing underwriter of such
underwritten offering, including, without limitation, to obtain an opinion of
counsel to the Company and a “comfort letter” from the independent public
accountants to the Company in the usual and customary form for such underwritten
offering;

 

(h) upon receipt of written notice, pursuant to Section 2.3 hereof, from the
Investor of its intention to sell Shares, notify the Investor of the happening
of any event of which it has knowledge as a result of which the prospectus
included in the registration statement, as then in effect, contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements

 

4



--------------------------------------------------------------------------------

therein not misleading in the light of the circumstances then existing, and, at
the request of the Investor (subject to the Company’s ability to postpone such
filing pursuant to Section 2.4 hereof), the Company shall prepare a supplement
or amendment to the prospectus so that, as thereafter delivered to the
purchasers of such Shares, such prospectus shall not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing; provided, that the Investor shall refrain
from selling any Shares until such supplement or amendment to the prospectus has
been filed;

 

(i) make every reasonable effort to prevent the entry of any order suspending
the effectiveness of the registration statement and, in the event of the
issuance of any such stop order, or of any order suspending or preventing the
use of any related prospectus or suspending the qualification of any security
included in such registration statement for sale in any jurisdiction, the
Company shall use its best efforts promptly to obtain the withdrawal of such
order;

 

(j) make the Company’s executive officers available for presentations to
investors to discuss the affairs of the Company at times that may be mutually
and reasonably agreed upon; and

 

(k) upon the request of the Investor, take any and all other actions which may
be reasonably necessary to complete the registration and thereafter to complete
the distribution of the Shares so registered.

 

2.6 Underwritten Offering.

 

(a) If the proposed sale by the Investor in a Demand Registration or Shelf
Registration is an underwritten offering, the Investor shall (together with the
Company as provided in Section 2.5(g)), enter into an underwriting agreement in
customary and usual form with the managing underwriter selected for such
underwriting by the Company. The Investor hereby agrees that it may not
participate in any underwritten offering hereunder unless it (i) agrees to sell
its Shares on the basis provided in the underwriting agreement and (ii)
completes and executes all questionnaires, powers of attorney and other
documents reasonably required under the terms of the underwriting agreement or
by the Company.

 

(b) If the managing underwriter in an underwritten offering advises that the
number of Shares sought to be included in such offering would create an Overhang
Risk, then the number of Shares to be sold by the Investor participating in such
offering shall be reduced to the number of Shares recommended by the managing
underwriter on a pro rata basis with other shareholders entitled to participate
in such offering.

 

(c) The Investor may not make more than one underwritten offering whether
pursuant to a Demand Registration or Shelf Registration. For this purpose,
“underwritten offerings” do not include block purchases from the Investor by
brokers or dealers without any marketing efforts by the Company or the Investor.

 

5



--------------------------------------------------------------------------------

3. PROVISIONS APPLICABLE TO REGISTRATION RIGHTS.

 

3.1 Expenses.

 

(a) Except as set forth in Section 3.1(b), the expenses specified in the
following sentence incurred in any Shelf Registration or Demand Registration (or
any attempted Shelf Registration or Demand Registration that is not consummated)
of the Investor’s Shares under this Agreement shall be paid by the Investor. The
expenses referred to in the preceding sentence shall be limited to underwriters’
discounts or commissions or fees or fees of placement agents and fees and
disbursements of counsel for the Investor.

 

(b) All other expenses incurred in any Shelf Registration or Demand Registration
(or any attempted Shelf Registration or Demand Registration that is not
consummated) shall be paid by the Company, including, without limitation, (i)
the expenses of its counsel, including fees and expenses related to the
preparation, printing and distribution of the registration statement and the
prospectus used in connection therewith and any amendment or supplement thereto,
(ii) any necessary accounting expenses, including any special audits which shall
be necessary to comply with governmental requirements in connection with any
such registration, including the expense related to any comfort letters and
(iii) expenses of complying with the securities or blue sky laws of any
jurisdictions.

 

3.2 Indemnification. In the event the Investor’s Shares are included in a
registration statement under Article 2:

 

(a) Indemnity by Company. Without limitation of any other indemnity provided to
the Investor, to the extent permitted by law, the Company will indemnify and
hold harmless the Investor, the Affiliates, officers, directors and partners of
the Investor, each underwriter (as defined in the Securities Act), and each
Person, if any, who controls the Investor or an underwriter (within the meaning
of the Securities Act), against any losses, claims, damages, liabilities and
expenses (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statements (including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto), (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or (iii) any other violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law, and the Company will reimburse the
Investor and its Affiliates, officers, directors or partners, underwriter and
controlling person for any reasonable legal or other expenses incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability, expense or action; provided,

 

6



--------------------------------------------------------------------------------

however, that the Company shall not be liable to the Investor in any such case
for any such loss, claim, damage, liability, expense or action to the extent
that it arises out of or is based upon a Violation which occurs in reliance upon
and in conformity with written information furnished expressly for use in
connection with such registration by the Investor or any Affiliate, officer,
director, partner or controlling person thereof as provided in section 3.2(b)
below;

 

(b) Indemnity by the Investor. In connection with any registration statement in
which the Investor is participating, the Investor will furnish to the Company in
writing such reasonably necessary information (which shall not include
non-public or financial information) as the Company reasonably requests for use
in connection with any such registration statement or prospectus and, to the
extent permitted by law, will indemnify the Company, its directors and officers
and each Person who controls the Company (within the meaning of the Securities
Act or Exchange Act) against any losses, claims, damages, liabilities and
expenses resulting from any Violation, but only to the extent that such
Violation is contained in any information furnished in writing to the Company by
the Investor stated to be specifically for use in such registration statement or
prospectus (the furnishing of such reasonably necessary information by the
Investor being a condition precedent to the Company’s obligation to cause the
registration statement to become effective); provided, that the obligation to
indemnify will be several and not joint with any other Person and will be
limited to the net amount received by the Investor from the sale of Shares,
pursuant to such registration statement.

 

(c) Notice; Right to Defend. Promptly after receipt by an indemnified party
under this Section 3.2 of notice of the commencement of any action (including
any governmental action), such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 3.2,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, if the
indemnifying party agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnified party with
respect to such claim, jointly with any other indemnifying party similarly
noticed, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if the indemnified party reasonably believes that
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 3.2 only if and to the extent that such failure is
prejudicial to its ability to defend such action, and the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party other than under this Section 3.2.

 

(d) Contribution. If the indemnification provided for in this Section 3.2 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with

 

7



--------------------------------------------------------------------------------

respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount an Investor shall be obligated to
contribute pursuant to this Section 3.2(d) shall be limited to an amount equal
to the proceeds to the Investor of the Shares sold pursuant to the registration
statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which the Investor has otherwise been required to pay in
respect of such loss, claim, damage, liability or action or any substantially
similar loss, claim, damage, liability or action arising from the sale of such
Shares).

 

(e) Survival of Indemnity. The indemnification provided by this Section 3.2
shall be a continuing right to indemnification and shall survive the
registration and sale of any securities by any Person entitled to
indemnification hereunder and the expiration or termination of this Agreement.

 

3.3 Rule 144. In order to permit the Investor to sell the Shares it holds, if it
so desires, from time to time pursuant to Rule 144 promulgated by the Commission
or any successor to such rule or any other rule or regulation of the Commission
that may at any time permit the Investor to sell its Shares to the public
without registration (“Resale Rules”), the Company will:

 

(a) comply with all rules and regulations of the Commission applicable in
connection with use of the Resale Rules;

 

(b) make and keep adequate and current public information available, as those
terms are understood and defined in the Resale Rules, at all times;

 

(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

 

(d) furnish to the Investor so long as it owns any Shares, forthwith upon
request (i) a written statement by the Company that it has complied with the
reporting requirements of the Resale Rules, the Securities Act and the Exchange
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and any other reports and documents so filed by the Company, and (iii) such
other information as may be reasonably requested in availing an Investor of any
rule or regulation of the Commission which permits the selling of any such
Shares without registration; and

 

8



--------------------------------------------------------------------------------

(e) take any action (including cooperating with the Investor to cause the
transfer agent to remove any restrictive legend on certificates evidencing the
Shares) as shall be reasonably requested by the Investor or which shall
otherwise facilitate the sale of Shares from time to time by the Investor
pursuant to the Resale Rules.

 

3.4 Investor Status and Responsibilities. The Investor acknowledges the
limitations that may be imposed upon the Investor under Section 10 of the
Exchange Act and the rules and regulations thereunder in connection with the
Investor’s sale or transfer of Shares and agrees to sell or transfer any such
Shares only subject to any such applicable limitations.

 

3.5 Piggyback Registration Rights. If the Company proposes to make an
underwritten offering of its common stock, the Investor shall be entitled to
sell Shares in such offering subject to compliance with Sections 2.6(a) and (b);
provided, however, that if the managing underwriter advises that the number of
Shares sought to be included by the Investor in such offering would create an
Overhang Risk, the number of Shares to be sold by the Investor will be reduced
on a pro rata basis with other shareholders entitled to participate in such
offering to the extent not inconsistent with contractual obligations existing
prior to the Closing (as defined in the Stock Purchase Agreement). The Investor
may not include Shares in underwritten offerings pursuant to this Section 3.5 if
the Investor owns Shares representing less than 1% of the outstanding shares of
Common Stock of the Company. The Company may grant other holders of its shares
of common stock the right to include any or all of such holders’ shares in any
registration statement filed on behalf of the Investor, subject in the case of
an underwritten offering to there not being an Overhang Risk. The Investor
hereby expressly acknowledges that the Company has granted certain registration
rights pursuant to the Registration Rights Agreement, dated as of October 26,
2004, among the Company, Sunstone Hotel Investors, L.L.C., Sunstone/WB Hotel
Investors IV, LLC, WB Hotel Investors, LLC and Sunstone/WB Manhattan Beach, LLC
(the “Westbrook Registration Rights Agreement”) and that the Company may use the
same registration statement to satisfy its obligations under the Westbrook
Registration Rights Agreement and this Agreement.

 

4. MISCELLANEOUS.

 

4.1 Amendment; Termination. This Agreement may be amended, modified or
supplemented but only in writing signed by each of the parties hereto. This
Agreement shall terminate when the Investor no longer own any Shares.

 

4.2 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person or by courier or a courier service,
(b) on the date of transmission if sent by facsimile or email (which is
confirmed) or (c) three business days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

If to the Company, addressed as follows:

 

903 Calle Amanecer, Suite 100

San Clemente, California 92673

Attention: Jon D. Kline

Facsimile No.: (949) 369-3179

Email: jkline@sunstonehotels.com

 

9



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

 

Sullivan & Cromwell LLP

1888 Century Park East

Los Angeles, California 90067

Attention: Alison S. Ressler or Steven B. Stokdyk

Facsimile No.: (310) 712-8800

Email: resslera@sullcrom.com or stokdyks@sullcrom.com

 

If to the Investor, addressed as follows:

 

GIC Real Estate, Inc.

156 West 56th, Suite 1900

New York, NY 10010

Attention: Adam Gallistel

Facsimile No.: 212-468-1940

Email: agallistel@gicre.com

 

with copies to (which shall not constitute notice):

 

GIC Real Estate, Inc.

One Bush Street, Suite 1100

San Francisco, CA 94104

Attention: Joan Atwood

Facsimile: 415-229-1812

Email: jatwood@gicre.com

 

168 Robinson Road

#37-01 Capital Tower

Singapore 068912

Attention: Company Secretary

Facsimile: 65-6889-6878

Email: limyokepeng@gic.com.sg

 

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive

Chicago, Illinois 60606

Attention: Gary P. Cullen

Facsimile No.: (312) 407-0411

Email: gcullen@skadden.com

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

10



--------------------------------------------------------------------------------

4.3 Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

4.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

4.5 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement. The use
of the masculine, feminine or neuter gender herein shall not limit any provision
of this Agreement. The use of the terms “including” or “include” shall in all
cases herein mean “including, without limitation” or “include, without
limitation,” respectively. Underscored references to Articles, Sections or
Subsections shall refer to those portions of this Agreement.

 

4.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PRINCIPLES.

 

4.7 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. In the event
that any transferee of the Investor shall acquire Shares in any manner, whether
by gift, bequest, purchase, operation of law or otherwise, such transferee
shall, without any further writing or action of any kind, be entitled to receive
the benefits of and, if applicable, be conclusively deemed to have agreed to be
bound by and to perform all of the terms and provisions of this Agreement.

 

4.8 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and no provision of this Agreement shall be deemed to confer
upon any third parties any remedy, claim, liability, reimbursement, cause of
action or other right.

 

4.9 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

4.10 Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters set forth herein
and supersedes any and all prior agreements, arrangements and understandings
among the parties.

 

4.11 Specific Performance. Each of the parties acknowledges that the obligations
undertaken by it pursuant to this Agreement are unique and that the other
parties will not have an adequate remedy at law if it shall fail to perform any
of its obligations hereunder, and each party therefore confirms that the right
of each other party hereto to specific performance of the terms

 

11



--------------------------------------------------------------------------------

of this Agreement is essential to protect the rights and interests of such
parties. Accordingly, in addition to any other remedies that the parties may
have at law or in equity, each party shall have the right to have all
obligations, covenants, agreements and other provisions of this Agreement
specifically performed by each other party, and shall have the right to obtain
preliminary and permanent injunctive relief to secure specific performance and
to prevent a breach or contemplated breach of this Agreement by each other
party.

 

4.12 Reorganization. In connection with any merger, consolidation, sale of all
or substantially all of the Company’s assets, the Company will use its best
efforts to take such actions, or to cause the other party to such transaction to
take such actions, to ensure that the parties hereto have, immediately after
consummation of such transaction, substantially the same rights in respect of
such other Person or the Company, as applicable, as they may have immediately
prior to consummation of such transaction in respect of the Company under this
Agreement.

 

*    *    *    *    *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
and year first above written.

 

SUNSTONE HOTEL INVESTORS, INC. By:   /s/ JON D. KLINE    

Name: Jon D. Kline

   

Title: Executive Vice President

 

BIP REIT PRIVATE LIMITED By:  

/s/ HOWARD MARGOLIS

   

Name: Howard Margolis

   

Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 